                                                                         1301 Avenue of the Americas
                                                                         25th Floor
                                                                         New York, NY 10019

                                                                         646.927.5500 main
                                                                         646.927.5599 fax



                                                                        August T. Horvath
                                                                        646-927-5544
July 17, 2019


Via ECF
Honorable Roslynn R. Mauskopf, U.S.D.J.
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

        Re:         Berger v. MFI Holding Corp., Case No. 2:17-cv-6728 RRM-ARL

Dear Judge Mauskopf:

        This firm represents Michael Foods, Inc., (“Michael Foods”), the remaining defendant in
this action. We write in response to the Court’s request (Dkt. 42) that we set forth the legal and
factual bases on which Michael Foods intends to rely to oppose plaintiff's proposed motion for
leave to amend and join additional parties (Dkt. 41).

        To clarify, Michael Foods does not oppose Plaintiff’s request to amend. As stated in the
paragraph that Michael Foods provided Plaintiff to be included in his motion as a condition of
its consent, Michael Foods consents to the amendment procedurally, but wishes to preserve all
objections and defenses as to the substance of any amendments. Specifically, Michael Foods
reserves its right to move to dismiss or strike any newly-pled causes of action or significant
legal theories not already considered by Judge Bianco, of which Michael Foods expects there
will be several.

        Michael Foods believes, based on Plaintiff’s pre-motion conference letter and recent
amendments of complaints by Plaintiff’s counsel in other cases (e.g., Sarr v. BEF Foods, Case
No. 1:18-cv-06409-ARR-RLM (E.D.N.Y.) (Dkt. 10); Miller v. Schwan’s Co., Case No. 3:19-
cv-00501-TJC-JBT (M.D. Fl.) (Dkt. 73-1)) that Plaintiff intends to add as many as 10 to 12
representative plaintiffs to the caption of this case, from 10 to 12 other U.S. Districts, alleging
violations of 8 to 10 different states’ statutory and common laws.

         None of these out-of-District causes of action were ruled on by Judge Bianco in
denying, in part, Michael Foods’ Rule 12(b)(6) motion, which addressed only New York
Plaintiff Berger and New York law. Dkt. 34. Therefore Plaintiff’s proposed amendment will,
at a minimum, occasion a new motion to dismiss, which will have to address claims under 10 to
12 state deceptive practices statutes and three to four common-law causes of action for each
state, for a total of approximately 40 to 50 new causes of action.

        In addition, Michael Foods will move against the addition of out-of-District plaintiffs on
jurisdictional grounds, following cases in which courts in this District have ruled that the
Supreme Court’s ruling in Bristol-Myers Squibb Co. v. Superior Court of California, San

 ATTORNEYS AT LAW                                 BOSTON | NEW YORK | PARIS | WASHINGTON | FOLEYHOAG.COM


B5015168.1
Honorable Roslynn R. Mauskopf, U.S.D.J.
July 17, 2019
Page 2

Francisco County, 137 S. Ct. 1773, 198 L. Ed. 2d 395 (2017), applies also to U.S. District
Courts adjudicating class actions brought under state laws. See In re Dental Supplies Antitrust
Litig., 2017 U.S. Dist. LEXIS 153265, at *37 (E.D.N.Y. Sep. 20, 2017) (dismissing class action
for failure to allege a direct connection between the forum and the specific claims). Michael
Foods is an out-of-state party with its headquarters and place of business in Minnesota, and the
claims of the expected out-of-state plaintiffs are based on transactions that have no connection
with New York or with this District.

         Michael Foods anticipates also that Plaintiff may introduce new legal theories of how
class members allegedly were deceived, perhaps involving packaging and marketing elements
not previously alleged to be deceptive. Any such theories will not have been reviewed by Judge
Bianco under the requirement that, to plead conduct that is materially misleading as required
under General Business Law §§ 349 and 350, a plaintiff must allege plausibly that “a reasonable
consumer acting reasonably under the circumstances” would be misled. See Fink v. Time
Warner Cable, 714 F.3d 739, 741 (2d Cir. 2013); Chen v. Dunkin’ Brands, Inc., No. 17-cv-
3808-CBA-RER (E.D.N.Y. Sept. 17, 2018) (Dkt. 23, Order on Motion to Dismiss) (reasonable
consumer would not understand “Angus steak” sandwich to contain an intact piece of Angus
cattle meat); Bowring v. Sapporo U.S.A. Inc., 234 F. Supp. 3d 386, 292 (S.D.N.Y. 2017) (beer
did not mislead reasonable consumers that it was of Japanese origin where its Canadian origin
was clearly stated); Fermin, 215 F. Supp. 3d at 211-12 (unused volume of pill bottle did not
deceive consumers as to number of tablets where the table count was clearly disclosed on the
bottle).

        Michael Foods’ only purpose in limiting its consent to the procedural aspects of
Plaintiff’s amendment, as set forth in the language included in Plaintiff’s motion, is to avoid the
appearance or any argument that Michael Foods has waived any substantive or jurisdictional
defenses, or in any way conceded that the particular amendments planned by Plaintiff are
proper. So far as Michael Foods is aware, its position is understood by Plaintiff, so there is no
dispute between the parties as to their agreement that Plaintiff may amend his Complaint, but
that Michael Foods will likely move under Rule 12 against at least some of the amendments.

        After reviewing Plaintiff’s motion, Michael Foods would like to correct any impression
that Plaintiff does not contemplate a dramatic escalation of the size of this case. Should these
out-of-District plaintiffs’ claims survive Michael Foods’ motions to dismiss on jurisdictional
and substantive grounds, they will require considerable additional discovery, contrary to
Plaintiff’s representation that “the materials produced for the new plaintiffs are the same as
those required by the named plaintiff.” Dkt. 41. That may be true of the discovery sought by
Plaintiff from Michael Foods, but all of these new plaintiffs will have to respond to discovery
relating to their typicality and adequacy as representative plaintiffs, including information about
their purchases of the products at issue, their understanding of the relevant advertising and
marketing claims, which of the theories of deception advanced in Plaintiff’s Amended
Complaint they claim they were subject to. All representative plaintiffs will have to be
deposed, with attendant expenses, and several are likely to be from distant states. In sum, even
assuming that any evidence of Michael Foods’ alleged wrongdoing that serves as the basis for
the Complaint allegations is solely in the hands of Plaintiff’s counsel and not of any Plaintiff,
discovery of Plaintiffs will be increased by a factor of at least five as a result of this amendment.




B5015168.1
Honorable Roslynn R. Mauskopf, U.S.D.J.
July 17, 2019
Page 3

If new legal theories are added, relating to additional Michael Foods packaging or marketing
claims, this is also likely to expand the substantive scope of discovery that Plaintiff will request
from Michael Foods.

        Michael Foods is prepared, if necessary, to defend against these anticipated new
representative Plaintiffs, new causes of action under new statutes in new jurisdictions, newly
challenged marketing claims, and new legal theories of deception, and does not object to
Plaintiff’s proposed amendment even though Michael Foods expects that it will dramatically
expand the scope of this case. The Amended Complaint may, however, have implications for
the discovery schedule previously agreed to by the parties and ordered by the Court (Dkt. 39).



                                               Respectfully submitted,



                                               August T. Horvath




B5015168.1
